                                                                             \'-~·-·- ·-·· _,~.~



                              UNITED STATES DISTRICT COURt
                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                             i
                                                                             I
                                                                             l
UNITED STATES OF AMERICA,                                                     ; ~-'. ~-)   ''--
                                                                                                      ......J
                                                         Case No. 17-cr-04~5-BAS

                                       Plaintiff,
                      vs.
                                                         JUDGMENT OF DISMISSAL
Rose Sharon Bagley,

                                    Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, with prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information:
      8: 1324(a)(l )(A)(ii),(v)(II), (a)(l )(B)(i) - Transportation of Certain Aliens for Financial
      Gain and Aiding and Abetting




 Dated:   3/14/2019

                                                      ited States Magistrate Judge
